[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action by writ and complaint dated March 20, 1992 in CT Page 5367 the nature of an appeal from the action of the assessor and Board of Tax Review of the Town of Wallingford in reference to the valuation and assessments on certain real property with improvements thereon situated in the Town of Wallingford, owned by the appellant (plaintiff) on October 1, 1991 located at 94 Clintonville Road, Wallingford, Connecticut, and 128 Clintonville Road, Wallingford, Connecticut, was returned to this court on April 27, 1992, and thence by continuance to date hereof, June 1, 1993, when the parties appeared and were heard and they entered into a stipulation as to the values in accordance with written stipulation attached hereto as follows:
As to property known as 94 Clintonville Road:
      Fair Market Value     $444,000 Assessed Value        $310,800
As to property known as 128 Clintonville Road:
      Fair Market Value     $176,000 Assessed Value        $123,200
Said stipulation and valuations are approved and judgment hereby entered in accordance therewith.
Philip R. Pastore State Trial Referee
Stipulation
    1) The parties stipulate that the property located at 94 Clintonville Road, Wallingford, CT has a fair market value of $444,000 and an assessed value of $310,800.
    2) The parties stipulate that the property located at 128 Clintonville Road, Wallingford, CT has a fair market value of $176,000 and an assessed value of $123,200.00.
Pleasantview Farms, Inc.         Town of Wallingford
------------------------------    ------------------------------
[EDITORS' NOTE:  THE ATTORNEYS' SIGNATURES IS ELECTRONICALLY NON-TRANSFERRABLE.] CT Page 5368